Exhibit 10(a) SHORTFALL, FEE AND COLLATERAL AGREEMENT among BANK OF AMERICA, N.A., as Bridge Loan Lender, LOC Provider and TOB Liquidity Provider, BANC OF AMERICA SECURITIES LLC, as TOB Placement and Remarketing Agent, AMERICA FIRST TAX EXEMPT INVESTORS, L.P., as Obligor and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent Dated as of June 26, 2008 TABLE OF CONTENTS ARTICLE I CERTAIN DEFINED TERMS SECTION 1.01. Definitions 2 SECTION 1.02. Accounting Matters 7 SECTION 1.03. Use of Phrases 7 SECTION 1.04. Computation of Time Periods 7 SECTION 1.05. Statutory References 7 ARTICLE II ISSUANCE OF LETTERS OF CREDIT; TERM; BRIDGE LOAN SECTION 2.01. Issuance of Letters of Credit 7 SECTION 2.02. Term of Letters of Credit 7 SECTION 2.03. Bridge Loan 7 ARTICLE III ISSUANCE OF LETTERS OF CREDIT AND TOB LIQUIDITY FACILITIES; REIMBURSEMENT; FEES AND EXPENSES; OTHER PAYMENTS SECTION 3.01. Letters of Credit; Letter of Credit Shortfall Obligations 8 SECTION 3.02. TOB Liquidity Shortfall Obligations 8 SECTION 3.03. Letter of Credit Fee 8 SECTION 3.04. Remarketing and Liquidity Charges 9 SECTION 3.05. Notice of Fee Amounts Payable 9 SECTION 3.06. Letter of Credit Drawing Fee 9 SECTION 3.07. Waiver and Amendment Fee; Courier Fee 9 SECTION 3.08. Interest on Obligations 9 SECTION 3.09. Place, Time and Manner of Payment; Maximum Interest Rate 9 SECTION 3.10. Obligations Unconditional; Preference Amounts. 9 SECTION 3.11. Acquisition of Eligible Bonds and Collateral Bonds 9 ARTICLE IV SECURITY; COLLATERAL AGENT SECTION 4.01. Appointment of Collateral Agent; Collateral Agent Fee 10 SECTION 4.02. Security 10 SECTION 4.03. Representations and Warranties of the Collateral Agent 11 SECTION 4.04. Collateral Agent’s Standard of Care, Liabilities and Indemnity 11 SECTION 4.05. Termination; Successor Collateral Agent 12 SECTION 4.06. Duties of the Collateral Agent 12 SECTION 4.07. The Collateral Agent in Other Capacities 12 ARTICLE V CONDITIONS PRECEDENT SECTION 5.01. Effective Date 12 SECTION 5.02. Documents to be Received 12 SECTION 5.03. Additional Conditions Precedent for Issuance of Letters of Credit and TOB Liquidity Facilities 13 SECTION 5.04. Additional Conditions Precedent for Bridge Loan 14 SECTION 5.05. Additional Conditions Precedent 14 ARTICLE VI OBLIGATIONS ABSOLUTE SECTION 6.01. Obligations Absolute 14 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR SECTION 7.01. Organization, Powers, Etc 15 SECTION 7.02. Authorization; Absence of Conflicts, Etc 15 SECTION 7.03. Binding Obligation 15 SECTION 7.04. Governmental Approvals 15 SECTION 7.05. Compliance with Applicable Law 15 SECTION 7.06. Absence of Litigation 15 SECTION 7.07. Absence of Defaults 16 SECTION 7.08. Good Title 16 SECTION 7.09. Eligible Bond Representations 16 SECTION 7.10. Environmental Matters 16 SECTION 7.11. Related Documents 16 ARTICLE VIII COVENANTS SECTION 8.01. Compliance with Agreements 16 SECTION 8.02. Compliance with Applicable Laws 16 SECTION 8.03. Accounting, Reports and Other Information 16 SECTION 8.04. Financial Covenants 16 SECTION 8.05. Cap on Issuance of TOB Floaters 16 SECTION 8.06. Notice of Default 16 SECTION 8.07. Preservation of Existence; General Partners 17 SECTION 8.08. Depository Relationship 17 SECTION 8.09. Liquidation 17 SECTION 8.10. Merger 17 SECTION 8.11. Liens; Collateral 17 SECTION 8.12. Post-Closing Covenant 17 SECTION 8.13. Custodian Fees 17 ARTICLE IX EVENTS OF DEFAULT; ADDITIONAL TERMINATION EVENTS; AND REMEDIES SECTION 9.01. Events of Default 17 SECTION 9.02. Additional Termination Events 18 SECTION 9.03. Remedies 18 ARTICLE X INDEMNIFICATION; NATURE OF THE OBLIGOR’S DUTIES; SURVIVAL OF PROVISIONS SECTION 10.01. Indemnification 19 SECTION 10.02. Environmental Indemnity; Defense of Claims 19 SECTION 10.03. Survival of Provisions 20 ARTICLE XI DISPUTE RESOLUTION SECTION 11.01. Arbitration 20 SECTION 11.02. Special Rules. 20 SECTION 11.03. Reservations of Rights 20 SECTION 11.04. Conflicting Provisions for Dispute Resolution 21 SECTION 11.05. Jury Trial Waiver in Arbitration 21 ARTICLE XII MISCELLANEOUS SECTION 12.01. Waivers, Amendments 21 SECTION 12.02. Survival of Representations and Warranties 21 SECTION 12.03. Termination of Agreement 21 SECTION 12.04. Notices 21 SECTION 12.05. Continuing Obligation 23 SECTION 12.06. Satisfaction Requirement 23 SECTION 12.07. Governing Law 23 SECTION 12.08. Waiver of Jury Trial 23 SECTION 12.09. Consent to Jurisdiction, Venue and Service of Process 23 SECTION 12.10. Counterparts 23 SECTION 12.11. Complete and Controlling Agreement 24 SECTION 12.12. Severability 24 SECTION 12.13. Business Days 24 SECTION 12.14. Headings 24 SECTION 12.15. USA PATRIOT Act 24 SECTION 12.16. Confidentiality; Publicity Releases 24 SCHEDULES: SCHEDULE I Summary of Eligible Bonds and Custody Receipts SCHEDULE IIList of Collateral Bonds SCHEDULE IIICollateral Unenhanced Custody Receipts SCHEDULE IVSpecific Information Regarding Each Enhanced Custody Receipt SCHEDULE VRemarketing and Liquidity Charge Payment Dates SCHEDULE VIPayment Account Information SCHEDULE VIIAdditional Eligible Collateral SCHEDULE VIII Description of the Properties SCHEDULE IXList of Pledged Notes, Recorded Second Lien Properties and AdditionalSecond Lien Properties EXHIBITS: EXHIBIT ACopies of Pledged Notes This SHORTFALL, FEE AND COLLATERAL AGREEMENT, dated as of June26, 2008 (this “Agreement”), is among BANK OF AMERICA, N.A. (the “Bank”), as Bridge Loan Lender, LOC Provider (in such capacity, the “LOC Provider”) and as TOB Liquidity Provider (in such capacity, the “TOB Liquidity Provider”), BANC OF AMERICA SECURITIES LLC, as TOB Placement and Remarketing Agent (the “TOB Placement and Remarketing Agent”), AMERICA FIRST TAX-EXEMPT INVESTORS, L.P., a Delaware limited partnership (the “Obligor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (the “Collateral Agent”). RECITALS WHEREAS, the Obligor has arranged for the delivery into custody of certain tax-exempt bonds owned by the Obligor (or with respect to certain bonds, participation interests therein) and the issuance of Unenhanced Custody Receipts (hereinafter defined) evidencing portions of interests in such bonds or participation interests; WHEREAS, the Obligor has requested the LOC Provider to deliver letters of credit to secure the repayment of such of the Unenhanced Custody Receipts that are intended to be deposited into Tender Option Bond Trusts (hereinafter defined); WHEREAS, such Unenhanced Custody Receipts designated for Tender Option Bond Trust deposit and related letters of credit will be deposited into custody with an Enhancement Custodian (hereinafter defined) under an Enhancement Custodial Agreement (hereinafter defined) pursuant to which the Enhancement Custodian will issue Enhanced Custody Receipts (hereinafter defined), each evidencing an interest in such designated Unenhanced Custody Receipt and its related letter of credit; WHEREAS, the Enhanced Custody Receipts will be deposited into certain Tender Option Bond Trusts and each Tender Option Bond Trust will issue floating rate receipts to unrelated investors and residual receipts to the Obligor; WHEREAS, the Obligor has requested the TOB Liquidity Provider to provide a liquidity facility for the floating rate receipts issued by each Tender Option Bond Trust; WHEREAS, the Obligor has requested the TOB Placement and Remarketing Agent to act as remarketing agent for the floating rate receipts issued by each Tender Option Bond Trust; WHEREAS, the Obligor has requested the Bank to provide bridge financing to enable the Obligor to purchase the bonds prior to the issuance of any Unenhanced Custody Receipts,Enhanced Custody Receipts or receipts to be issued by the proposed Tender Option Bond Trust, if ratings on the Enhanced Custody Receipts and receipts to be issued by the proposed Tender Option Bond Trust cannot be obtained in time to provide funds for such bond purchases by the applicable deadlines for purchase; WHEREAS, to induce the LOC Provider and the TOB Liquidity Provider to execute and deliver such letters of credit and liquidity facilities, respectively, to induce the TOB Placement and Remarketing Agent to provide remarketing services, and to induce the Bank to provide bridge financing, if necessary, the Obligor, among other things, has agreed to reimburse the LOC Provider for all drawings under each letter of credit and the TOB Liquidity Provider for all drawings under each liquidity facility not otherwise immediately reimbursed, to pay to the LOC Provider, the TOB Liquidity Provider and the TOB Placement and Remarketing Agent certain fees, to repay any bridge financing that is provided, and to provide security for such reimbursement and other payment obligations; WHEREAS, the LOC Provider and the TOB Liquidity Provider have agreed to issue such letters of credit and liquidity facilities in accordance with, and subject to the terms and provisions of, this Agreement, the TOB Placement and Remarketing Agent has agreed to provide its remarketing services in accordance with, and subject to the terms and provisions of, each TOB Placement and Remarketing Agreement, and the Bank has agreed to provide bridge financing if needed; and WHEREAS, the Bank has requested the Collateral Agent to act as collateral agent with respect to all items of Collateral posted by the Obligor hereunder. NOW, THEREFORE, as consideration for the mutual promises contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1 ARTICLE I CERTAIN DEFINED TERMS SECTION 1.01.Definitions.The following terms, as used herein, shall have the following meanings: “AAA” means the American Arbitration Association. “Act of Bankruptcy” means (a) the filing of a petition in bankruptcy or other initiation of a bankruptcy proceeding by or against a debtor under the federal Bankruptcy Code or under any applicable state insolvency code, as now or hereafter in effect; (b)the entry against a debtor of a decree or order of a court or agency or supervisory authority having jurisdiction in the premises for the appointment of a conservator, receiver or liquidator in any insolvency, readjustment of debt, marshalling of assets and liabilities or similar proceeding, or for the winding up or liquidation of its affairs; (c)the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of the debtor or of a substantial part of its property for purposes of distributing the debtor’s assets or winding up a debtor’s affairs; or (d)any of the following actions by a debtor: (i)any formal action which results in a publicly available written statement of action duly approved by an authorized committee or governing body of the debtor, as appropriate, that admits without condition the debtor’s inability to make payments on its debts as they become due, (ii)any failure to generally pay principal of or interest on its material obligations as they become due (except as a result of a dispute regarding such obligations), (iii)a general assignment for the benefit of creditors, or (iv)the adoption of a resolution or other approval by its board of directors, executive committee or other governing body for the filing of an action by the debtor under bankruptcy laws or the appointment of a receiver, custodian, trustee or liquidator of the debtor for purposes of distributing the debtor’s assets or the winding up of the debtor’s affairs. “Additional Eligible Collateral ” means cash and securities described and valued as provided in ScheduleVI attached hereto. “Additional Second Lien Mortgage” means an unrecorded second lien mortgage granted by the Property Owner of each Additional Second Lien Property in favor of the Obligor to secure repayment of the Pledged Note executed and delivered by such owner in favor of the Obligor and assigned by the Obligor to the Collateral Agent to secure the Obligations. “Additional Second Lien Property” means each of the three Properties for which an unrecorded second lien will be delivered on the date of this Agreement, as indicated in Schedule IX attached hereto. “Additional Termination Event” has the meaning set forth in Section 9.02 hereof. “Affiliate” means any Person directly or indirectly controlling, controlled by or under common control with the Obligor.For purposes of this definition, the term “control” shall mean the direct or indirect ability to determine the direction of management and policies through ownership, contract or otherwise. “Applicable Law” means all applicable provisions of all constitutions, statutes, rules, regulations and orders of all governmental bodies, all Governmental Approvals and all orders, judgments and decrees of all courts and arbitrators. “Applicable Rate” means the Reimbursement Rate until such time as an Event of Default or Additional Termination Event has occurred hereunder, after which interest shall accrue on all Obligations outstanding hereunder at the Default Rate. “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time to time, and any Federal law with respect to bankruptcy, insolvency, reorganization, liquidation, moratorium or similar laws affecting creditors’ rights generally. “BBA LIBOR” means the British Bankers Association LIBOR Rate. “Bond Documents” means, with respect to any Bond, the Bond Indenture and any other related documents. “Bond Indenture” means, with respect to any Bond, the indenture, trust agreement or other primary issuance document pursuant to which such Bond was issued. “Bond Payment Drawing” means a drawing on a Letter of Credit to pay any principal or redemption price of and/or interest on the related Unenhanced Custody
